Exhibit 10.1

 

Execution Version



AMENDMENT No. 2, dated as of October 8, 2015 (this “Amendment”), to the Credit
Agreement dated as of April 6, 2012, among THE CONTAINER STORE, INC., a Texas
corporation (the “Borrower”), the Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) and Collateral Agent, and the other parties
thereto (as amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended hereby.

 

WHEREAS, the Borrower desires to amend the Credit Agreement to, among other
things, extend the Initial Maturity Date and to increase the Commitments under
the Credit Agreement, in each case, on the terms set forth herein; and

 

WHEREAS, Section 11.01 of the Credit Agreement provides that the relevant Loan
Parties and the Lenders may amend the Credit Agreement and the other Loan
Documents for certain purposes;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                Amendments.  The Credit Agreement is,
effective as of the Amendment No. 2 Effective Date (as defined below), hereby
amended as follows:

 

(a)                               Additional Definitions.  Section 1.01 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
October 8, 2015, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the

 

--------------------------------------------------------------------------------


 

-2-

 

 

LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period (for which the LIBO Screen Rate is available) that
is shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for
the shortest period (for which the LIBO Screen Rate is available) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Other Connection Taxes” means, with respect to any Agents, any Lender, each L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of the Amendment No. 2
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, or the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

(b)                              Amended Definitions.  The following definitions
contained in Section 1.01 of the Credit Agreement are hereby amended as follows:

 

--------------------------------------------------------------------------------


 

-3-

 

 

(i)                The following definitions are hereby amended and restated in
their entirety to read in full as follows:

 

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
the Lenders at such time.  As of the Amendment No. 2 Effective Date, the
Aggregate Commitments are $100.0 million.

 

“Applicable Margin” means, with respect to any LIBO Rate Loan from and after the
Amendment No. 2 Effective Date, 1.25% and, with respect to any Base Rate Loan
from and after the Amendment No. 2 Effective Date, 0.25%.

 

“Change of Control” means an event or series of events by which:

 

(a)                                                 any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such Person or its
subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan that in each case is not acting in
concert with another Person) other than the Sponsor, Affiliates of the Sponsor
(other than any portfolio company thereof) and the Management Stockholders
(collectively, the “Permitted Holders”) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of the greater of (x) 35% or more
of the equity securities of Holdings entitled to vote for members of the board
of directors or equivalent governing body of Holdings on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right) and (y) a percentage that is
greater than the percentage of the equity securities of Holdings entitled to
vote for members of the board of directors or equivalent governing body of
Holdings that is then beneficially owned by the Permitted Holders; or

 

(b)                                                Holdings shall cease,
directly or indirectly, to own and control legally and beneficially all of the
Equity Interests in the Borrower; or

 

(c)                                                 a “change of control” or any
comparable term under, and as defined in, the Term Loan Documents or any other
instrument, document or agreement governing Material Indebtedness shall have
occurred, in any case that gives the holders thereof the right to require
Holdings or any of

 

--------------------------------------------------------------------------------


 

-4-

 

 

its Subsidiaries to repurchase, offer to repurchase or immediately repay such
Indebtedness.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, each L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), franchise taxes imposed on it (in lieu
of net income taxes) and branch profits taxes, in each case, (i) imposed as a
result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 11.13), any U.S. federal withholding tax to the extent imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01; (c) taxes attributable to a recipient’s failure to comply with
Section 3.01(g), (h) or (i) and (d) any tax imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

 

“Fee Letter” means, collectively (a) the letter agreement, dated March 21, 2012,
among the Borrower, J.P. Morgan Securities LLC, JPMCB, Wells Fargo Bank,
National Association and Wells Fargo Capital Finance, LLC, and (b) the amended
and restated letter agreement, dated October 8, 2015, between the Borrower and
JPMCB (the “Agent Fee Letter”), as such letter agreements may from time to time
be amended.

 

“Incremental Amount” means, at any time, the excess, if any, of (a) $50.0
million over (b) the aggregate amount of all Incremental Commitments established
prior to such time pursuant to Section 2.15.

 

--------------------------------------------------------------------------------


 

-5-

 

 

“Initial Maturity Date” means the earlier of (a) October 8, 2020 and
(b) January 6, 2019 if any portion of the Term Obligations remains outstanding
on such date which has not been refinanced with (i) Permitted Refinancing
Indebtedness with a final maturity date that is no earlier than ninety (90) days
after the date in clause (a) of this definition of “Initial Maturity Date” or
(ii) Subordinated Indebtedness.

 

“Letter of Credit Sublimit” means an amount equal to $40.0 million.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.

 

“LIBO Rate” means, with respect to any LIBO Rate Loan for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as shall be selected by the Administrative
Agent in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, (x) if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement and (y) if the LIBO Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 3.03 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Liquidity Event” means that Excess Availability is less than $10.0 million for
five (5) consecutive Business Days.

 

“Monthly Financial Statement Delivery Period” means each period commencing on
any day on which Excess Availability is less than $17.5

 

--------------------------------------------------------------------------------


 

-6-

 

 

million and ending on the first day thereafter that follows 60 consecutive days
on which Excess Availability was greater than or equal to $17.5 million.

 

“Permitted Investor” means any Fee Recipient that, with respect to all payments
of fees (however denominated) to be paid under this Agreement or any other Loan
Document, is entitled to a complete exemption from United States Federal
withholding tax at the time such Person becomes a party to this Agreement (and
absent a subsequent change in law, at all times thereafter); provided that any
Person claiming an exemption with respect to fees pursuant to Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, (directly or indirectly through
Internal Revenue Service Form W-8IMY) will not be a Permitted Investor unless
such exemption is based on the “business profits” or “other income” articles of
a tax treaty to which the United States is a party; and provided further that a
Person shall not be a Permitted Investor unless it provides the Borrower and the
Administrative Agent with one or more executed original copies (as requested by
the Borrower or the Administrative Agent) of Internal Revenue Service Form W-9
(or its successor form) or the applicable Internal Revenue Service Form W-8 (or
its successor form)  no later than the date such Person becomes a party.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15.0 million
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

(ii)            The definition of “Consolidated EBITDA” is hereby amended as
follows:

 

(A)                    Each reference to “$5.0 million” in clauses (xi) and
(xii) of such definition shall be replaced with a reference to “$8.0 million”;
and

 

(B)                     The reference to “$10.0 million” in clause (xvi) of such
definition shall be replaced with a reference to “$20.0 million”.

 

(iii)              The definition of “Eligible Inventory” is hereby amended by
replacing the reference to “$1.0 million” in clause (c) of the items not
included in Eligible Inventory with a reference to “$2.0 million”.

 

(c)                               Amendment to Section 2.03(a) of the Credit
Agreement.  Clause (a) of Section 2.03 of the Credit Agreement is hereby amended
by adding the following sentence at the end of Section 2.03:

 

Notwithstanding anything herein to the contrary, an L/C Issuer shall have no
obligation hereunder to issue, and shall not issue, any

 

--------------------------------------------------------------------------------


 

-7-

 

 

Letter of Credit, the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

 

(d)                             Amendment to Section 2.03(a)(iii)(A) of the
Credit Agreement.  Subclause (a)(iii)(A) of Section 2.03 of the Credit Agreement
is hereby amended by adding the following proviso immediately before the
semi-colon at the end of Section 2.03(a)(iii)(A):

 

; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Closing Date for purposes of this clause (a)(iii)(A), regardless
of the date enacted, adopted, issued or implemented

 

(e)                               Amendment to Section 2.09(a) of the Credit
Agreement.  Clause (a) of Section 2.09 of the Credit Agreement is hereby amended
and restated in its entirety to read in full as follows:

 

(a)                                                 Commitment Fee.          
The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to a percentage per annum determined from the following
grid (the “Commitment Fee Rate”) using the Consolidated Leverage Ratio for the
Measurement Period most recently ended, times the actual daily amount by which
the then Aggregate Commitments exceed the sum of (i) the principal amount of
Loans (including Swing Line Loans), then outstanding, and (ii) the then L/C
Credit Extensions; provided, however, that in the event that any financial
statement or Compliance Certificate delivered in connection with
Section 6.01(a) or (b) is shown to be inaccurate during the term of this
Agreement (regardless of whether the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Commitment Fee Rate for any period (an “Applicable
Period”) than the Commitment Fee Rate applied for such Applicable Period, and
only in such case, then the Borrower shall promptly, but in any event within

 

--------------------------------------------------------------------------------


 

-8-

 

 

fifteen (15) Business Days, (a) deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (b) determine the Commitment
Fee Rate for such Applicable Period based upon the corrected Compliance
Certificate, and (c) promptly, but in any event within fifteen (15) Business
Days, pay to the Administrative Agent the additional Commitment Fee owing as a
result of such increased Commitment Fee Rate for such Applicable Period.  The
preceding sentence is in addition to all other rights of the Administrative
Agent and Lenders provided for under this Agreement. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the first Business Day after the end of each
calendar quarter, commencing with the first such date to occur after the
Amendment No. 2 Effective Date, and on the last day of the Availability Period.

 

Consolidated Leverage Ratio

 

 

Commitment Fee
Rate

 Greater than 3.0x

 

 

 

0.25%

 Less than or equal to 3.0x

 

 

 

0.20%

 

 

(f)                                Amendment to Section 2.15(c) of the Credit
Agreement.  Clause (c) of Section 2.15 of the Credit Agreement is hereby amended
by renumbering sub-clause “(v)” of such clause as sub-clause “(vi)” and
inserting a new sub-clause “(v)” to read in full as follows:

 

(v) the Borrower, the Administrative Agent and the Term Agent (as defined in the
Intercreditor Agreement) have executed and delivered an amendment to the
Intercreditor Agreement whereby the capped dollar limitation on the ABL
Obligations (as defined in the Intercreditor Agreement) comprising the aggregate
principal amount of outstanding loans or letter of credit reimbursement
obligations owing under this Agreement is amended to increase such limitation to
an amount no less than the Aggregate Commitments (after giving effect to such
Incremental Commitment)

 

(g)                              Amendment to Section 3.01(g) of the Credit
Agreement.  Clause (g) of Section 3.01 is hereby amended and restated in its
entirety to read in full as follows:

 

(g)                                                Status of Foreign Lenders. 
To the extent it is legally entitled to do so, any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the applicable Loan Party is resident for tax
purposes, or any treaty to

 

--------------------------------------------------------------------------------


 

-9-

 

 

which such jurisdiction is a party, with respect to payments hereunder or under
any other Loan Document shall deliver to the Loan Parties (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Loan Parties or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Loan Parties or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Loan Parties or the Administrative
Agent as will enable the Loan Parties or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this
Section 3.01(g)(i)-(iv), Section 3.01(h) and Section 3.01(i) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Each Lender shall, whenever a lapse in time or change in circumstances
renders such documentation (including any specific documentation required below
in this Section 3.01(g), Section 3.01(h) or Section 3.01(i)) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent that it is
legally unable to do so.

 

Without limiting the generality of the foregoing, any Foreign Lender, to the
extent it is legally entitled to do so, shall deliver to the Loan Parties and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Loan Parties or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(i)                                                    duly completed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii)                                                duly completed copies of
Internal Revenue Service Form W-8ECI,

 

--------------------------------------------------------------------------------


 

-10-

 

 

(iii)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit M-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable),

 

(iv)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-3 or Exhibit M-4, Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-2 on behalf of
each such direct and indirect partner, or

 

(v)                              two properly completed and duly signed original
copies of any other form prescribed by applicable U.S. federal income tax laws
(including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents.

 

(h)                              Amendment to Section 3.01(j) of the Credit
Agreement.  Clause (j) of Section 3.01 is hereby amended and restated in its
entirety to read in full as follows:

 

(j)                                  Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the applicable Loan Party or with
respect to which the applicable Loan Party has paid additional amounts pursuant
to this Section 3.01, it shall pay to the Loan Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Loan Parties under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the applicable Loan Party, upon the request of the Administrative Agent or
such Lender, agree

 

--------------------------------------------------------------------------------


 

-11-

 

 

to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (j), in no event will the
Administrative Agent or any Lender be required to pay any amount to a Loan Party
pursuant to this paragraph (j) the payment of which would place the
Administrative Agent or the Lender in a less favorable net after-Tax position
than the Administrative Agent or the Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

 

(i)                                  Amendment to Section 3.04(a)(ii) of the
Credit Agreement.  Sub-clause (ii) of clause (a) of Section 3.04 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

(ii)                              subject any Lender to any Taxes (other than
(A) Indemnified Taxes covered in Section 3.01, (B) taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Loan made by it, or on its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(j)                                  New Section 5.23 of the Credit
Agreement.       The Credit Agreement is hereby amended to add the following new
Section 5.23 which shall read in its entirety as follows:

 

Section 5.23                Anti-Corruption Laws and
Sanctions.                                               Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No

 

--------------------------------------------------------------------------------


 

-12-

 

 

Borrowing or Letter of Credit, use of proceeds, or transaction contemplated by
this Agreement or the other Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions.

 

(k)                              Amendment to Section 6.03(e) of the Credit
Agreement.  Clause (e) of Section 6.03 of the Credit Agreement is hereby amended
by replacing the reference to “$5.0 million” in such clause with a reference to
“$10.0 million”.

 

(l)                                  Amendment to Section 6.07(d) of the Credit
Agreement.  Clause (d) of Section 6.07 of the Credit Agreement is hereby amended
by replacing each reference to “$5.0 million” in such clause with a reference to
“$10.0 million”.

 

(m)                          Amendment to Section 6.10(b) of the Credit
Agreement.  Clause (b) of Section 6.10 of the Credit Agreement is hereby amended
by amending and restating the proviso at the end of the third sentence in
Section 6.10(b) as follows:

 

provided that, from and after the Amendment No. 2 Effective Date, as long as
average monthly Excess Availability is greater than $17.5 million and no Event
of Default exists, the Administrative Agent may conduct no more than one
collateral field examination and one inventory appraisal in any twelve month
period at the Loan Parties’ expense.

 

(n)                              Amendment to Section 6.11 of the Credit
Agreement.  Section 6.11 of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

 

6.11                    Use of Proceeds.                                   Use
the proceeds of the Credit Extensions to provide ongoing working capital and for
other general corporate purposes of the Borrower and its Subsidiaries, including
the refinancing of existing indebtedness. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that its Subsidiaries and its and their respective directors, officers and
employees shall not use, the proceeds of any Borrowing or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

(o)                              Amendment to Section 7.01(s) of the Credit
Agreement.  Clause (s) of Section 7.01 of the Credit Agreement is hereby amended
by replacing the reference to “$15.0 million” in such clause with a reference to
“$20.0 million”.

 

--------------------------------------------------------------------------------


 

-13-

 

 

(p)                              Amendments to Section 7.02 of the Credit
Agreement.  Section 7.02 of the Credit Agreement is hereby amended as follows:

 

(i)                                  Each reference to “$35.0 million” in
clauses (g) and (k) of Section 7.02 shall be replaced with a reference to “$50.0
million”;

 

(ii)                              The reference to “$65.0 million” in clause
(l) of Section 7.02 shall be replaced with a reference to “$75.0 million”; and

 

(iii)                          The reference to “$10.0 million” in clause (m) of
Section 7.02 shall be replaced with a reference to “$20.0 million”.

 

(q)                              Amendments to Section 7.03 of the Credit
Agreement.  Section 7.03 of the Credit Agreement is hereby amended as follows:

 

(i)                                  The reference to “(x) $25.0 million” in
subclause (c)(iv) of Section 7.03 shall be replaced with a reference to
“(x) $30.0 million”;

 

(ii)                              Each reference to “$10.0 million” in
subclauses (c)(iv)(1) and (c)(iv)(2) of Section 7.03 shall be replaced with a
reference to “$15.0 million”;

 

(iii)                          The reference to “$25.0 million” in subclause
(h)(ii) of Section 7.03 shall be replaced with a reference to “$35.0 million”
and a closed parenthesis shall be added immediately prior to the semi-colon at
the end of subclause (h)(ii);

 

(iv)                          The reference to “$10.0 million” in clause (l) of
Section 7.03 shall be replaced with a reference to “$15.0 million”; and

 

(v)                              The reference to “$25.0 million” in clause
(l) of Section 7.03 shall be replaced with a reference to “$30.0 million”.

 

(r)                                 Amendment to Section 7.05(h) of the Credit
Agreement.  Clause (h) of Section 7.05 of the Credit Agreement is hereby amended
by replacing the reference to “$10.0 million” in Section 7.05 with a reference
to “$20.0 million” and by replacing the reference to “$5.0 million” in
Section 7.05 with a reference to “$10.0 million”.

 

(s)                                Amendment to Section 7.06(d) of the Credit
Agreement.  Clause (d) of Section 7.06 of the Credit Agreement is hereby amended
by replacing the reference to “$2.5 million” in Section 7.06 with a reference to
“$5.0 million”.

 

(t)                                 Amendment to Section 7.06(e) of the Credit
Agreement.  Clause (e) of Section 7.06 of the Credit Agreement is hereby amended
and restated in its entirety to read in full as follows:

 

(e)                               so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower and each of
its

 

--------------------------------------------------------------------------------


 

-14-

 

 

Restricted Subsidiaries may make other Restricted Payments at any time if, after
giving effect to such Restricted Payments on a Pro Forma Basis, (i) Excess
Availability exceeds $15.0 million or (ii) (x) Excess Availability exceeds $12.5
million and (y) the Consolidated Fixed Charge Coverage Ratio as of the last day
of the most recently ended Fiscal Quarter would be not less than 1.10:1.00;

 

(u)                              Amendments to Section 8.01 of the Credit
Agreement. Clauses (f) and (i) of Section 8.01 of the Credit Agreement are
hereby amended by replacing each reference to “$10.0 million” with a reference
to “$20.0 million”.

 

(a)                               Amendment to Section 11.06(b)(iv) of the
Credit Agreement.  The second sentence of clause (b)(iv) of Section 11.06 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

 

The assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and any Tax forms required by
Section 3.01(g), Section 3.01(h) or Section 3.01(i);

 

(b)                              Amendment to Section 11.06(d) of the Credit
Agreement.  The third sentence of clause (d) of Section 11.06 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 (provided such Participant agrees to be subject to the limitations
and requirements therein as though it were a Lender (it being understood that
the documentation required under Section 3.01(g), Section 3.01(h) and
Section 3.01(i) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.06(b).

 

(c)                               Replacement of Schedule 2.01. Schedule 2.01
attached to the Credit Agreement is hereby replaced in its entirety with
Schedule 2.01 attached hereto as Annex I and Schedule 2.01 attached hereto as
Annex I shall be deemed to be attached as Schedule 2.01 to the Credit Agreement
as of the Amendment No. 2 Effective Date.

 

(d)                             Replacement of Exhibit D.  Exhibit D attached to
the Credit Agreement is hereby replaced in its entirety with Exhibit D attached
hereto as Annex II and Exhibit D attached hereto as Annex II shall be deemed to
be attached as Exhibit D to the Credit Agreement as of the Amendment No. 2
Effective Date.

 

(e)                               Replacement of Exhibit F.  Exhibit F attached
to the Credit Agreement is hereby replaced in its entirety with Exhibit F
attached hereto as Annex III and Exhibit D attached

 

--------------------------------------------------------------------------------


 

-15-

 

 

hereto as Annex III shall be deemed to be attached as Exhibit F to the Credit
Agreement as of the Amendment No. 2 Effective Date.

 

(f)                                Replacement of Exhibits M-1, M-2, M-3 and
M-4.  Exhibits M-1, M-2, M-3 and M-4 attached to the Credit Agreement are hereby
replaced in its entirety with Exhibits M-1, M-2, M-3 and M-4 attached hereto as
Annex IV and Exhibits M-1, M-2, M-3 and M-4 attached hereto as Annex IV shall be
deemed to be attached as Exhibits M-1, M-2, M-3 and M-4 to the Credit Agreement
as of the Amendment No. 2 Effective Date.

 

Section 2.                                Representations and Warranties, No
Default.  In order to induce the Lenders to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each of the Loan
Parties represents and warrants to each Lender that:

 

(a)                               After giving effect to this Amendment, each of
the representations and warranties in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; and

 

(b)                              At the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

Section 3.                                Effectiveness.  Section 1 of this
Amendment shall become effective on the date (such date, if any, the “Amendment
No. 2 Effective Date”) that the following conditions have been satisfied:

 

(i)                                           Consents.  The Administrative
Agent shall have received executed signature pages hereto from each Lender;

 

(ii)                                       Lender Fees. The Borrower shall pay
to the Administrative Agent, for the account of each Lender in accordance with
each Lender’s Applicable Percentage, a non-refundable upfront fee as separately
agreed upon in a fee letter between the Borrower and the Administrative Agent.

 

(iii)                                   Other Fees and Expenses.  The Borrower
shall have paid, to the extent invoiced prior to the Amendment No. 2 Effective
Date, all reasonable out-of-pocket expenses of the Administrative Agent in
connection with this Amendment and the transaction contemplated hereby
(including the reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to the Administrative Agent);

 

(iv)                                   Agent Fee Letter.  The Administrative
Agent shall have received the Agent Fee Letter, executed by the Borrower and the
Administrative Agent;

 

--------------------------------------------------------------------------------


 

-16-

 

 

(v)                                       Note. The Administrative Agent shall
have received a Note executed by Borrower in favor of each Lender requesting a
Note in the amount of such Lender’s Commitment as indicated on Schedule 2.01 of
the Credit Agreement (as amended hereby);

 

(vi)                                   Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of each Loan
Party dated the Amendment No. 2 Effective Date (a) either (i) attaching
Organization Documents for such Loan Party or (ii) certifying that the
Organization Documents previously delivered to the Administrative Agent by such
Loan Party have not been amended and are in full force and effect, (b) attaching
the resolutions of such Loan Party’s board of managers, members or equivalent
governing body, authorizing the execution, delivery and performance of the
Amendment, and certifying that such resolutions are in full force and effect,
(c) attaching an incumbency certificate evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment, (d) certifying that after giving
effect to this Amendment, each of the representations and warranties in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that any such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date and (e) certifying that at the time of and immediately after giving effect
to this Amendment, no Default or Event of Default has occurred and is
continuing;

 

(vii)                               Good Standing Certificates. The
Administrative Agent has received a good standing or active status certificate
of each Loan Party in its jurisdiction of incorporation or organization; and

 

(viii)                           Opinion of Counsel.  The Administrative Agent
shall have received an executed legal opinion from Latham & Watkins LLP with
respect to this Amendment, such legal opinion to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 4.                                Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or other
electronic transmission (e.g., “.pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 5.                                Applicable Law.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF

 

--------------------------------------------------------------------------------


 

-17-

 

 

LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

Section 6.                                Headings.  Section and Subsection
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose or be
given any substantive effect.

 

Section 7.                                Effect of Amendment.  Except as
expressly set forth herein, (i) this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or any other Agent, in
each case under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document.  Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect.  Each Loan Party
reaffirms its obligations under the Loan Documents to which it is party and the
validity of the Liens granted by it pursuant to the Collateral Documents.  This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 2 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
(i) consents to this Amendment, (ii) confirms that all obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Credit Agreement as amended hereby and (iii) agrees
that all security interests granted by it pursuant to any Loan Document shall
secure the Credit Agreement as amended by this Amendment.

 

Section 8.                                Submission To Jurisdiction; Waivers.
Each of the parties hereto hereby irrevocably and unconditionally agrees that
Section 11.14 of the Credit Agreement is incorporated herein mutatis mutandis.

 

Section 9.                                FATCA Treatment.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the Amendment
No. 2 Effective Date, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement and any outstanding Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

THE CONTAINER STORE, INC., as Borrower

 

 

 

 

 

By:

/s/ Jodi Taylor

 

Name:

Jodi Taylor

 

Title:

Chief Financial Officer

 

 

 

 

 

THE CONTAINER STORE GROUP, INC.,

 

TCS GIFT CARD SERVICES, LLC,

 

THE CONTAINER STORE SERVICES, LLC,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ Jodi Taylor

 

Name:

Jodi Taylor

 

Title:

Chief Financial Officer

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent, and

 

as Lender

 

 

 

 

 

By:

/s/ Jon Eckhouse

 

Name:

Jon Eckhouse

 

Title:

Authorized Officer

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Lauren Murphy

 

Name:

Lauren Murphy

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

 

Lender

Commitment

Applicable Percentage

 

 

JPMorgan Chase Bank, N.A.

$50,000,000.00

50.00%

Wells Fargo Bank, National Association

$50,000,000.00

50.00%

 

 

 

 

$100,000,000.00

100.00%

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Exhibit D

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

Date of Certificate:                     

 

To:                           JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among THE CONTAINER STORE, INC., a Texas
corporation (the “Borrower”), the Guarantors party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), the Lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Credit Agreement.

 

The undersigned, in his or her capacity as a duly authorized and acting
Responsible Officer of Holdings, hereby certifies on behalf of Holdings and each
of the other Loan Parties as of the date hereof the following:

 

1.                                    No Defaults or Events of Default.

 

[Since                      (the date of the last similar certification), no
Default or Event of Default has occurred.]

 

[A Default or Event of Default has occurred since                      (the date
of the last similar certification).  The Loan Parties have taken or propose to
take those actions with respect to such Default or Event of Default as described
on Appendix I.]

 

2.                                    Financial Calculations.  Attached hereto
as Appendix II are reasonably detailed calculations with respect to (i) the
Consolidated Fixed Charge Coverage Ratio (determined for purposes of
Section 7.15 of the Credit Agreement) on a trailing four quarter basis, as of
the Fiscal Quarter ending                     1 and (ii) the Consolidated
Leverage Ratio.

 

3.                                    Financial Statements.

 

--------------------------------------------------------------------------------

1                                           To be delivered together with the
financial statements of Holdings and its Subsidiaries pursuant to
Section 6.01(a), Section 6.01(b) or Section 6.01(c) of the Credit Agreement but
tested pursuant to Section 7.15 of the Credit Agreement only during a Covenant
Compliance Event.

 

D-1

--------------------------------------------------------------------------------


 

[Use following paragraph (a) for fiscal year-end financial statements]

 

(a)                               Attached hereto as Appendix III are the
audited financial statements of Holdings and its Subsidiaries required by
Section 6.01(a) of the Credit Agreement for the Fiscal Year ending
                              , and the related Consolidated statements of
income or operations, shareholders’ equity (if available) and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail, audited and accompanied by a
report and opinion of Ernst & Young, LLP or another Registered Public Accounting
Firm of nationally recognized standing reasonably satisfactory to the
Administrative Agent, which report and opinion has been prepared in accordance
with the requirements of Section 6.01(a) of the Credit Agreement.  Also attached
hereto as Appendix III are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries and variable interest entities (if any) from such financial
statements.

 

[Use following paragraph (b) for fiscal quarter-end financial statements]

 

(b)                              Attached hereto as Appendix III are the
unaudited financial statements of Holdings and its Subsidiaries required by
Section 6.01(b) of the Credit Agreement for the Fiscal Quarter ending
                    , and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of
Holdings’ Fiscal Year then ended, all in reasonable detail, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
of the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year and to the figures as set forth in the projections delivered pursuant to
Section 6.01(d).  Also attached hereto as Appendix III are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries and variable interest
entities (if any) from such financial statements.

 

(c)                               The financial statements furnished to the
Administrative Agent for the [Fiscal Year/Fiscal Quarter] ending _______________
were prepared in accordance with GAAP and present fairly in all material
respects the financial condition, results of operations, shareholders’ equity
(if available) and cash flows of Holdings and its Subsidiaries on a Consolidated
basis, as of the end of the period(s) covered, subject only to, with respect to
the quarterly financial statements, normal year-end adjustments, including, but
not limited to, purchase accounting adjustments, and the absence of footnotes.

 

4.                                    Locations of Collateral.  Attached hereto
as Appendix IV is a description of any change in the location of any office in
which a Loan Party maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility).

 

D-2

--------------------------------------------------------------------------------


 

5.                                    Management Discussion.  Attached hereto as
Appendix V is a narrative prepared by management of Holdings, in accordance with
Section 6.01(e) of the Credit Agreement, with respect to the financial
statements delivered herewith.

 

6.                                    List of Subsidiaries.  Attached hereto as
Appendix VI is a list of each Subsidiary that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of this
Compliance Certificate.

 

 

 

 

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of
Holdings, on behalf of Holdings and each of the other Loan Parties, has duly
executed this Compliance Certificate as of                               ,
20    .

 

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

APPENDIX I

 

The following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the Loan
Parties to be taken on account thereof.

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

Consolidated Fixed Charge Coverage Ratio

 

1.                                    Consolidated EBITDA for such Measurement
Period:

 

(a)                               Consolidated Net Income of Holdings and its
Restricted Subsidiaries for the most recently completed Measurement Period:

 

Plus the following, to the extent deducted in calculating Consolidated Net
Income for such Measurement Period:

 

(b)                              Consolidated Interest Charges:

 

(c)                               provision for Federal, state, local and
foreign income taxes:

 

(d)                             depreciation and amortization expense:

 

(e)                               non-cash stock compensation paid to officers,
directors, employees or consultants:

 

(f)                                all non-cash losses from Dispositions other
than Dispositions of inventory in the ordinary course of business:

 

(g)                              Transaction Expenses:

 

(h)                              expenses incurred in connection with the
prepayment, amendment, or refinancing of Indebtedness:

 

(i)                                  non-cash expenses related to LIFO/LCM
reserves and non-cash rent:

 

(j)                                  any non-cash purchase accounting
adjustments made in connection with any acquisition permitted by the Credit
Agreement:

 

(k)                              expenses incurred in connection with closed
stores, store closings and store relocations in an amount not to exceed $8.0
million in the aggregate in such Measurement Period:

 

(l)                                  Management Fees:

 

(m)                          all transactional costs, expenses and charges
payable to non-Affiliated third parties and made at the time of, and in
connection with, any acquisition (whether or not consummated) in an amount not
to exceed $8.0 million in the aggregate during such Measurement Period:

 

(n)                              any expenses or charges related to any issuance
of Equity Interests, Investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness (including with respect to
Indebtedness, a refinancing thereof, whether or not successful), in each case
permitted to be incurred or made under

 

--------------------------------------------------------------------------------


 

the Credit Agreement and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transaction:

 

(o)                              non-cash losses (minus any non-cash gains) with
respect to Swap Contracts:

 

(p)                              extraordinary, unusual or non-recurring
expenses, charges or losses during such period (as determined by the Borrower in
good faith, it being understood that Item 10(e) of Regulation S-K under the
Securities Act shall not constitute a limitation on any such determination):

 

(q)                              pre-opening and grand opening expenses in an
amount not to exceed $20.0 million in such Measurement Period:

 

Minus, the following:

 

(r)                                 to the extent included in calculating
Consolidated Net Income for such Measurement Period, all non-recurring, non-cash
items increasing Consolidated Net Income, excluding any non-cash items that
result in an accrual of a reserve for cash items in any future period, (in each
case of or by Holdings and its Restricted Subsidiaries for such Measurement
Period):

 

(s)                                non-cash gains from Dispositions other than
Dispositions of inventory in the ordinary course of business:

 

(t)                                 Consolidated EBITDA [The sum of Lines
1(a) through 1(q) minus the sum of Lines 1(r) and 1(s)]:

 

2.                                    Plus for the purposes of Section 7.15
only, Specified Equity Contributions made during such Measurement Period:

 

3.                                    Minus:

 

Capital Expenditures made during such Measurement Period:

 

4.                                    CASH FLOW AVAILABLE FOR FIXED CHARGES

 

[The sum of Line 1(t) plus Line 2 minus Line 3]:

 

5.                                    Debt Service Charges for such Measurement
Period:

 

(a)                               Consolidated Interest Charges paid in cash or
required to be paid in cash:

 

Plus

 

(b)                              principal payments made or required to be made
on account of Indebtedness (excluding the (i) Obligations, (ii) any Synthetic
Lease Obligations and (iii) any principal payments required to be made with
respect to the Term Facility solely as

 

--------------------------------------------------------------------------------


 

a result of any “excess cash flow” mandatory prepayment requirement under the
Term Facility, but including, without limitation, any Capital Lease
Obligations):

 

(c)                               Debt Service Charges [The sum of Lines
5(a) and 5(b)]:

 

Plus:

 

6.                                    Aggregate amount of all scheduled
mandatory cash payments on Disqualified Equity Interests made of or by Holdings
and its Restricted Subsidiaries:

 

7.                                    FIXED CHARGES [The sum of Line 5 and Line
6]:

 

8.                                    CONSOLIDATED FIXED CHARGE COVERAGE RATIO
[Line 4 divided by Line 7]:

 

 

Consolidated Leverage Ratio2

 

1.                                    Total Debt:

 

(a)                               The aggregate principal amount of Indebtedness
(other than contingent Indebtedness of the type described in clause (b) of the
definition of “Indebtedness” and obligations under Swap Contracts permitted by
Section 7.02(a) (except to the extent any such Swap Contract has terminated)) of
Holdings and its Restricted Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
Consolidated basis in accordance with GAAP:

 

Minus:

 

(b)                              The aggregate amount of unrestricted cash and
Cash Equivalents of Holdings and its Restricted Subsidiaries on such date in
excess of $5.0 million:

 

2.                                    Consolidated EBITDA [Line 1(t) above in
the calculation of Consolidated Fixed Charge Coverage Ratio]:

 

3.                                    CONSOLIDATED LEVERAGE RATIO [Line 1
immediately above divided by Line 2 immediately above]:

 

--------------------------------------------------------------------------------

2  Calculation to be used to determine if any changes in the Commitment Fee Rate
are necessary.

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Exhibit F

 

Form of Assignment and Assumption

 

Reference is made to the Credit Agreement dated as of April 6, 2012 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among, The Container Store, Inc., a Texas corporation (
“Borrower”), the Guarantors party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties, JPMorgan Chase Bank, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of the other Credit Parties, and the lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”). 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

                              (the “Assignor”) and
                               (the “Assignee”) agree as follows:

 

l.                The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations as a Lender under the Credit Agreement as
of the date hereof (including, without limitation, such interest in each of the
Assignor’s outstanding Commitments, if any, and the Loans (and related
Obligations) owing to it) specified in Section 1 of Schedule I hereto.  After
giving effect to such sale and assignment, the Assignor’s and the Assignee’s
Commitments and the amount of the Loans owing to the Assignor and the Assignee
and the amount of Letters of Credit participated in by the Assignor and the
Assignee will be as set forth in Section 2 of Schedule I hereto.

 

2.            The Assignor:   (a) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any Liens and that it is legally authorized
to enter into this Assignment and Assumption; (b) makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in, or in connection with, the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; and (d) confirms, in the case of an Assignee who is
not a Lender, an Affiliate of a Lender, or an Approved Fund, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the Assignor subject to this Assignment and
Assumption, is not less than $1.0 million (and in integral multiples of $1.0

 

--------------------------------------------------------------------------------


 

million in excess thereof), and after giving effect thereto, the Assignor shall
hold a Commitment of at least $1.0 million, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

3.            The Assignee:   (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Agents by the terms thereof, together
with such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which, by the
terms of the Credit Agreement, are required to be performed by it as a Lender;
(e) specifies as its lending office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (f) if it is a Fee
Recipient, confirms that it is a Permitted Investor, and attached hereto is the
documentation it is required to deliver pursuant to the terms of the Credit
Agreement, duly completed and executed by such Permitted Investor, (g) agrees
that, if the Assignee is a Foreign Lender entitled to an exemption from, or
reduction of, withholding tax under the law of the jurisdiction in which the
applicable Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under the Credit Agreement or
under any other Loan Document, it shall deliver to the Loan Parties and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable:  (i) duly completed copies
of Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E (as applicable), claiming eligibility for benefits of an income
tax treaty to which the United States is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (A) a U.S. Tax Certificate in the form of Exhibit M-1,
Exhibit M-2, Exhibit M-3 or Exhibit M-4 to the Credit Agreement (the “U.S. Tax
Certificates”) and (B) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable), (iv) to the extent a Foreign Lender is
not the beneficial owner (for example, where the Foreign Lender is a partnership
or participating Lender granting a typical participation), Internal Revenue
Service Form W-8IMY, accompanied by an Internal Revenue Service Form W-8ECI,
W-8BEN or W-8BEN-E (as applicable), U.S. Tax Compliance Certificate, Internal
Revenue Service Form W-9 or Form W-8IMY from each beneficial owner, as
applicable, or (v) any other form prescribed by applicable Law as a basis for
claiming exemption from, or a reduction in, United States federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made; and (h) represents and warrants that it is an
Eligible Assignee.

 

--------------------------------------------------------------------------------


 

4.            Following the execution of this Assignment and Assumption by the
Assignor and the Assignee, it will be delivered, together with a processing and
recordation fee in the amount of $3,500 (unless such fee has been waived by the
Administrative Agent in its sole discretion), to the Administrative Agent for
acceptance and recording by the Administrative Agent.  The effective date of
this Assignment and Assumption shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule I hereto (the
“Effective Date”).

 

5.            Upon such acceptance and recording by the Administrative Agent
and, to the extent required by Section 11.06(b)(iii) of the Credit Agreement,
consent by the Administrative Agent, the Borrower, the L/C Issuer, and/or the
Swing Line Lender, as applicable (such consent not to be unreasonably withheld
or delayed), from and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent of the interest assigned by
this Assignment and Assumption, shall have the rights and obligations of a
Lender under the Credit Agreement, and (b) the Assignor shall, to the extent of
the interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.

 

6.            Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.

 

7.            This Assignment and Assumption shall be governed by, and be
construed in accordance with, the laws of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Lending Office (and address for notices):

 

[Address]

 

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or
Section 11.06(b)(iii) of the Credit Agreement, consented to, this
                     day of                     .

 

 

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or
Section 11.06(b)(iii) of the Credit Agreement, consented to, this
                     day of                     .

 

 

 

BORROWER:

 

THE CONTAINER STORE, INC.3

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

3  Include as required by the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or
Section 11.06(b)(iii) of the Credit Agreement, consented to, this
                     day of                     .

 

 

 

SWING LINE LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or
Section 11.06(b)(iii) of the Credit Agreement, consented to, this
                     day of                     .

 

 

L/C ISSUER

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

to

 

Assignment and Assumption

 

Section 1.

Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by Assignor to
Assignee.

 

 

 

 

 

Applicable Percentage assigned by Assignor:

 

                             %

 

 

 

Commitment assigned by Assignor:

 

$                               

 

 

 

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

 

$                               

 

 

 

Aggregate Participations assigned by Assignor in L/C Obligations:

 

$                               

 

 

 

Section 2.

Percentage/Amount of Commitments/Loans/Letters of Credit Held by Assignor and
Assignee after giving effect to Assignment and Assumption.

 

 

 

 

 

Assignor’s Applicable Percentage:

 

                             %

 

 

 

Assignee’s Applicable Percentage:

 

                             %

 

 

 

Assignor’s Commitment:

 

$                               

 

 

 

Assignee’s Commitment:

 

$                               

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

 

$                               

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

 

$                               

 

 

 

Aggregate Participations by Assignor in L/C Obligations:

 

$                               

 

 

 

Aggregate Participations by Assignee in L/C Obligations:

 

$                               

 

 

 

Section 3.

Effective Date:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX IV

 

Exhibit M-1

 

[Form of] U.S. Tax Certificate



(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among, among others, THE CONTAINER STORE, INC., a
Texas corporation (“Borrower”), the Guarantors party thereto (each individually,
a “Guarantor” and, collectively, the “Guarantors”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-United States person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: _________, 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit M-2

 

[Form of] U.S. Tax Certificate



(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among, among others, THE CONTAINER STORE, INC., a
Texas corporation (“Borrower”), the Guarantors party thereto (each individually,
a “Guarantor” and, collectively, the “Guarantors”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect applicable
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement, neither the undersigned nor any of its direct
or indirect applicable partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect applicable partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871-(h)(3)(B) of the Code, and (v) none
of its direct or indirect applicable partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E (as
applicable) or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: _________, 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit M-3

 

[Form of] U.S. Tax Certificate



(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among, among others, THE CONTAINER STORE, INC., a
Texas corporation (“Borrower”), the Guarantors party thereto (each individually,
a “Guarantor” and, collectively, the “Guarantors”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-United States person status on Internal Revenue Service Form W-8BEN or
W-8BEN-E (as applicable).  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: _________, 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit M-4

 

[Form of] U.S. Tax Certificate

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among, among others, THE CONTAINER STORE, INC., a
Texas corporation (“Borrower”), the Guarantors party thereto (each individually,
a “Guarantor” and, collectively, the “Guarantors”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect applicable partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect applicable partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect applicable partners/members is a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
applicable partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: _________, 20[  ]

 

 

--------------------------------------------------------------------------------